Citation Nr: 9906353	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  93-26 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active air service from October 1960 to 
October 1964 and from October 1967 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran testified at a personal hearing in February 1994.  In 
an August 1994 decision, the hearing officer confirmed the 
denial.  

In November 1996, the Board remanded the case to the RO for 
additional development.  Although the requested development 
has been accomplished, another remand is necessary.  

At a videoconference hearing before a member of the Board in 
January 1999, the veteran raised claims of service connection 
for diabetes, Achilles tendinitis, a low back disorder, a 
right knee disorder and hearing loss.  Some of these claims 
have been previously denied, others had never been 
considered.  However, none of the issues is presently 
certified for appellate review, and therefore may not be 
addressed by the Board at this time.  They are referred to 
the RO for appropriate development.  In this regard, the 
Board notes that these issues would be considered 
inextricably intertwined with the issue of a total rating 
based on individual unemployability due to service-connected 
disabilities.  Hence, the development required on the new 
claims should be completed prior to the development requested 
below.  


REMAND

Initially, the Board notes that both the veteran and his 
representative asserted that the hearing officer had already 
determined that the veteran met the schedular criteria for a 
total rating.  Indeed, in his August 1994 opinion, the 
hearing officer related that "the evidence shows service 
connected disability which meets the requirements for 
consideration of a total evaluation."  However, 38 C.F.R. 
§ 4.16, in part, provides that:  

total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability:  
(1) Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular, renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.  

38 C.F.R. § 4.16(a) (emphasis added).  

Therefore, contrary to the hearing officer's conclusion, the 
Board points out that the veteran does not currently meet the 
above criteria.  The evidence shows that he has one 
disability rated 30 percent, seven disabilities rated 10 
percent each, and several disabilities rated noncompensable 
for a combined 70 percent rating.  He does not have any 
single disability rated at 40 percent.  Additionally, it is 
not indicated that any of these disabilities has been 
incorrectly rated, that they have a common etiology, or that 
they affect a single body system.  Furthermore, on 
examinations in February and June 1997, it was found that 
although the veteran was unable to perform manual labor, he 
was able to do sedentary work.  

Nonetheless, the veteran testified that, despite two 
undergraduate degrees, he has been unable to obtain 
employment due to his service-connected disabilities, other 
than working 16 hours per week at Wal-Mart.  He also reported 
that a "fifth year" extended teachers' program was 
available at the University of Southern Maine, where he 
received his second degree in fine arts.  However, he was 
unable to attend it because of two knee operations.  
Subsequently, he was disenrolled in the vocational 
rehabilitation program.  The veteran's vocational 
rehabilitation file is not currently with his claims file and 
must be considered in relation to his claim.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder, and associate it with the claims 
folder.  

2.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
a total rating based on individual 
unemployability due to service-connected 
disabilities, including in light of the 
decisions made on the service connection 
claims referred in the Introduction, 
above.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  It is 
noted, that if the veteran wishes to 
appeal any of the determinations on the 
newly raised issues, he must file in a 
timely fashion a proper notice of 
disagreement and (after he is given a 
statement of the case on such issues) a 
substantive appeal.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


